Citation Nr: 9926214	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active service from June 1946 to July 1949.


The appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision that denied service 
connection for tinnitus.  The initial claim was received in 
the form of a reported complaint of tinnitus on a VA 
examination dated 1996.  The Board had remanded several 
issues, all now fully adjudicated, for resolution of medical 
issues by performing a medical examination.  The Board 
mentioned in the request for a medical examination that, the 
issue of tinnitus was not being dealt with at that time due 
to procedural issues, the doctor should address the issue in 
the VA examination.  

Of note is the granting of an August 1995 claim for service 
connection for a partial complex seizure disorder. While this 
is a separate issue, some of the veteran's statements of 
symptoms relate to his seizure disorder rather than a 
complaint of tinnitus symptoms, and will be duly noted in the 
Reasons and Bases section.  

The veteran and RO have successfully completed all procedural 
requirements necessary for the Board to adjudicate the issue 
of service connection for tinnitus.


FINDING OF FACT

A nexus between service and tinnitus that may currently be 
manifested is not demonstrated.


CONCLUSION OF LAW

The veteran's claim for service connection for tinnitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza 
v. Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals (Court) held that a well-grounded 
claim requires evidence of a current disability, an inservice 
disability, and a nexus or link between the two.  In the 
instant case, the clinical evidence does not show that any 
tinnitus that may be currently manifested is etiologically or 
pathologically related to service, the Board must accordingly 
find that a claim for service connection for tinnitus is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield. 

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty...."  38 U.S.C.A. § 1110 
(West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  The 
service medical records show that the veteran underwent 
medical examination upon entry into service in June 1946.  No 
symptoms of tinnitus were shown to exist prior to entry into 
service.  In May 1949, the veteran experienced a "head 
injury."  The July 1949 discharge medical examination does 
not show the presence, or complaints of, tinnitus.  

The veteran does present complaints of a "ringing in my 
ears" during a 1991 outpatient medical treatment session; 
however, the record shows that this statement was made within 
a description of the earlier mentioned seizure disorder.  
Nowhere in the 1991 statement is a complaint of tinnitus made 
separate from the issue of the seizure disorder.  However, he 
later makes statements dealing particularly with a 

ringing in his ears not related to the seizure disorder.  The 
Board will accordingly assume, for the purposes of this 
discussion only, and in light of the subjective nature of 
tinnitus, that tinnitus may in fact be currently manifested.

Nonetheless, the mere presence of a currently disability does 
not render a claim well grounded.  The medical evidence in 
which the veteran is referenced as discussing his tinnitus 
does not show that the manifestation of this disability was 
attributed to his service.  A statement dated in 1994 from a 
VA audiologist notes that the veteran "related a history of 
noise exposure and head trauma, which is significant for 
sensorineural hearing loss.  Although at this remote time a 
definitive etiology is difficult to determine based on 
anecdotal evidence, noise exposure and head injury seem 
plausible factors."  Similarly, the report of a 1997 VA 
audio-hearing examination notes that the veteran related a 
history of noise exposure "from weaponry in both the military 
and recreational.  In addition, he has noise exposure in 
everyday life in our society.  He also has a history of a 
head injury which is a potential cause for sensorineural 
hearing loss.  Given the remote nature of some of his noise 
exposure and head injury he received, it is difficult to link 
these as a proximal cause.  They are both plausible 
etiologies for his hearing loss and tinnitus."  

The Board finds that these statements are too speculative in 
nature to constitute a finding of a nexus between the 
tinnitus that is presumed to be currently manifested and the 
veteran's service.  Both statements show that the examiners 
were presented with several possible theories with regard to 
the etiology of the veteran's tinnitus, and that each theory 
was deemed as "plausible" as the other.  The United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals, has held that speculative 
statements, such as those in which an etiology is held to 
"may or may not" have caused a disorder or disability, do not 
satisfy the criteria of 38 U.S.C.A. § 5107(a) (West 1991).  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also 
38 C.F.R. § 3.303(d) (1998), wherein service connection can 
be established when a disability manifested post service is 
found to 

be related to service; the record is devoid of any such 
findings whereby the veteran's current tinnitus is 
specifically attributed to his active service, or to any 
incident therein.

In brief, the evidence does not demonstrate the presence of a 
nexus between any tinnitus that may currently be manifested, 
and the veteran's service.  His claim for service connection 
for tinnitus is, therefore, not well grounded.  Caluza, 
supra.

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  In the 
case at hand, the Board notes that the veteran has not 
indicated that any such evidence is available.  The Board 
must also point out that its duty to assist the veteran in 
the development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.


ORDER

A claim for service connection for tinnitus is not well 
grounded, and is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

